The findings and determination of the trial court were not against the weight of the credible evidence or contrary to law. Plaintiff failed to prove the requisite elements of either fraud (see, Katara v Jones Commodities, 835 F2d 966, 970-971) or mutual mistake (see, Rekis v Lake Minnewaska Mtn. Houses, 170 AD2d 124, 130, lv dismissed 79 NY2d 851). The weight of both the testimony and the documentary evidence established that the parties had engaged in an arm’s length real estate transaction and that plaintiff at all times understood that she was selling her building to defendant. The trial court also properly concluded that plaintiff had initially been represented by a real estate broker in arranging the deal. Further, even if such representation had not existed, the court’s conclusion that no fraud occurred was proper and should not be disturbed. Finally, the record demonstrates that none of the court’s comments prejudiced plaintiff and, in fact, the court treated her with patience and respect. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.